Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 6/12/2020.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 6/12/2020 has been considered and a copy has been placed in the file.

The drawings are objected to because Figures 3-5 appears to be shown in “shadow” and Figures 6 and 7a-7b appear to be shown in cross-hatch but not shown exactly where the cross-section is taken from.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 


The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
IN claim 1, lines 4 and 6, the applicant recites “a first surface of the side window” and “a second surface of the side window” respectively.  Then in claim 1, lines 15-16, the applicant recites “two opposing surfaces of the side window”.  Are these one in the same?  If so, the consistency should be maintained.  If not, then the applicant should clearly and positively set forth the multiple surfaces recited of the side window.  In claim 1, line 12, there is a lack of antecedent basis for “the closed state” (i.e., should be –a closed state--?).  
In claim 2, lines 1-2, the applicant recites “the open state” (i.e., should be –an open state--?) and in claim 2, line 2, “the closed stated” (would be proper if this is the same “closed state” recited in claim 1 with proper antecedent basis).  In claim 2, lines 1-2, the phraseology “wherein the open state and the closed state are stable as such without action of external forces” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim? 
In claim 3, line 4, there is a lack of antecedent basis for “the flexibility” (i.e., should be just –flexibility--?).

In claim 8, line 1, the applicant recites “a side window”, “a vehicle”, “a first surface”, and “a second surface”, and line 2, “at least one retaining element”, then refers to claim 1 which also has all of the elements recited.  Are these the same elements as recited in claim 1?  If so, then the claim should be properly written to include these elements with proper antecedent basis.  If these are different elements, then the applicant should clearly and positively set forth the multiple elements and properly show them in the drawings as well as describe the multiple elements in the specification as being different.    In claim 8, line 3, there is a lack of antecedent basis for “the region” (i.e., should be –a region--?).  In claim 8, line 5, it appears that “first” should be –second--?  
In claim 11, line 1, the applicant recites “a side window”, lines 1-2, “a retaining element”, line 2, “a vehicle”, lines 3-4, “a side window”, line 4, “a second surface” and “a first surface” and then refers to claim 1 which also has all of the elements recited.  Are these the same elements as recited in claim 1?  If so, then the claim should be properly written to include these elements with proper antecedent basis.  If these are different elements, then the applicant should clearly and positively set forth the multiple elements and properly show them in the drawings as well as describe the multiple elements in the specification as being different.  In claim 11, line7, the applicant recites “the open state” (i.e., --an open state—if not previously recited?).  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimozaki (2008/0099647 A1).
As shown in detail below, Shimozaki (2008/0099647 A1) discloses a retaining element for a side window of a vehicle comprising a first securing and contact section for securing to a first surface of the side window (2), a second securing section and a second contact section for securing to a second side surface of the side window, the first and second securing sections connected via a hinge section having a thinner material than that of the securing sections with the first and second securing sections in surface contact with one another and the first and second contact sections secure opposite sides surfaces of the side window [Claims 1 and 3], wherein when the 2], both securing sections have superimposed holes with a guide element in the form of a latching hook is inserted into the hole of the opposite securing section [Claims 4 and 5], and each securing section having a step section with similar geometry [Claim 6].

    PNG
    media_image1.png
    641
    608
    media_image1.png
    Greyscale



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 7 and 16 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Shimozaki (2008/0099647 A1).
All of the elements of the instant invention are discussed in detail above except providing the hinge section to be between 0.1mm-1.0mm (or 0.2mm-0.5mm).
It would have been obvious before the effective filing date of the claimed invention to provide the hinge section of Shimozaki (2008/0099647 A1) to have a thickness between 0.1mm-1.0mm (or 0.2mm-0.5mm as in claim 16) since this would be a matter of design choice and one of ordinary skill in the art at the time of the invention would engineer the hinge section to have a thickness that allows the first and second securing sections to pivot with respect to one another yet still be connected.  Furthermore, providing and designing the hinge section of Shimozaki (2008/0099647 A1) to be between 0.1mm-1.0mm would operate equally as well when done so.

As best understood, claims 8-15 and 17-20 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Shimozaki (2008/0099647 A1) in view of Sweeney et al. (2006/0048452 A1).

Sweeney et al. (2006/0048452 A1) disclose a retaining element for a side window of a vehicle having adhesive attached to first and second contact sections of the first and second securing sections (paragraphs [0005], [0026, and [0027]).
It would have been obvious before the effective filing date of the claimed invention to provide adhesive to the first and second contact sections of the first and second securing sections of Shimozaki (2008/0099647 A1) as taught by Sweeney et al. (2006/0048452 A1) since adhesive allows the retaining element to be more secured and thereby more rigid when a window drive system moves the side window between open and closed positions.  Furthermore, the retaining clip of Shimozaki (2008/0099647 A1) would operate equally as well when utilizing the use of adhesive to further secure the retaining clip.
It would have been further obvious before the effective filing date of the claimed invention to provide the thickness of the adhesive to be between 0.5mm-5.0mm (claim 9 or 2mm-4mm as recited in claim 17) and the adhesive having a modulus of elasticity of at least 20 MPa (claim 10, or 400-600MPa as recited in claim 18) since this would be a matter of design choice and one of ordinary skill in the art at the time of the invention would engineer the thickness of the adhesive along with the modulus of elasticity which allows the first and second securing sections to be further secured to the side window of the vehicle thereby enhancing the rigidity between the window operator and the side window   Furthermore, providing and designing the thickness and modulus of the 
[NOTE: since claims 11-20 are directed towards process and dependent upon an apparatus claim, little to no patentable weight is given to process per se.]

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634